United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1859
                                   ___________

Pamela Steed,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Michael J. Astrue,                      *
Commissioner, Social Security           *
Administration,                         *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: January 18, 2008
                                Filed: May 6, 2008
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      Pamela Steed appeals the district court's1 order affirming the Commissioner's
denial of social security disability and supplemental security income benefits. We
affirm.




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C.
§ 636(c).
I.    BACKGROUND

       At the time of her hearing in June 2005 before the Administrative Law Judge
(ALJ), Steed was a thirty-two-year-old woman with a high school diploma and one
semester of college. Her past relevant work was as a cashier, switchboard operator
and an appointment secretary. She alleged she was disabled, beginning March 1999,
due to headaches, numbness, and back pain (scoliosis and herniated discs). At the
time of the hearing, she also alleged disability due to residuals from a stroke she
suffered in July 2004 which affected her vision, memory and balance.2 She regularly
took pain medication for these conditions. She testified that she was able to bathe and
dress herself and take care of her personal hygiene. She also fixed breakfast for her
eight-year-old daughter and took her to school each morning. She reported that she
did light housework such as dusting and loading the dishwasher, laundry with the help
of her husband, and some cooking.

      Steed also presented medical evidence dating from April 1998 through April
2005 detailing her various examinations, diagnostic tests, and procedures for the
above-mentioned conditions. The doctor who performed a residual functional
capacity (RFC) assessment in February 2004 opined that she could lift twenty pounds
occasionally, ten pounds frequently, stand or walk for six hours out of an eight-hour
day, and sit for about six hours in an eight-hour workday.

      In a written decision, the ALJ found that Steed had the RFC to perform light
work, which encompassed her past relevant work, and she was therefore not disabled.
In making this determination, the ALJ discounted Steed's subjective complaints of


      2
        Steed's date last insured for purposes of Disability Insurance Benefits is June
30, 2002. However, she also qualifies for supplemental security income benefits if
she can establish that she is disabled, regardless of her insured status. Accordingly,
in evaluating her claim, we consider all of the medical evidence and her disability
status at the time of the hearing before the ALJ.

                                         -2-
pain, finding that the objective medical evidence did not support the extent of her
reported limitations and allegations of pain. The district court affirmed the ALJ's
decision. Steed appeals, arguing the ALJ's decision was not supported by substantial
evidence in the record as a whole and that the ALJ erred in discounting her credibility.

II.   DISCUSSION

      Our de novo review is limited to determining whether the Commissioner's
decision is supported by substantial evidence on the record as a whole. Raney v.
Barnhart, 396 F.3d 1007, 1009 (8th Cir. 2005). "Substantial evidence is relevant
evidence that a reasonable mind would accept as adequate to support the
Commissioner's conclusion." Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).
We may not reverse the Commissioner's decision merely because substantial evidence
would have supported an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863
(8th Cir. 2004).

       The ALJ employed our five-step test3 and found at step four that Steed's RFC
included light work, which included her past relevant work. In so finding, the ALJ
relied upon its conclusion that the extent of Steed's subjective complaints of pain were
not supported by the objective medical evidence. In particular, the ALJ found that
despite a series of diagnostic tests on her back, the results "have been normal but for
mild degenerative changes." And despite Steed's stroke diagnosis, the ALJ noted that


      3
        The five-part test is whether the claimant is (1) currently employed and (2)
severely impaired; (3) whether the impairment is or approximates a listed impairment;
(4) whether the claimant can perform past relevant work; and if not, (5) whether the
claimant can perform any other kind of work. Hepp v. Astrue, 511 F.3d 798, 803 n.4
(8th Cir. 2008). Through step four of this analysis, the claimant has the burden of
showing that she is disabled. Only after the analysis reaches step five does the burden
shift to the Commissioner to show that there are other jobs in the economy that a
claimant can perform. Snead v. Barnhart, 360 F.3d 834, 836 (8th Cir. 2004).

                                          -3-
her post-stroke exams were normal, including the fact that her neurologist found her
speech, memory, attention, concentration and vision to be normal. The ALJ also
found that Steed's daily activities of caring for her child, performing housework,
cooking and driving were inconsistent with her complaints of disabling pain. Based
on these findings, the ALJ cited and reviewed Polaski v. Heckler, 739 F.2d 1320 (8th
Cir. 1984),4 and found that Steed was not fully credible.

      "Because a claimant's RFC is a medical question, an ALJ's assessment of it
must be supported by some medical evidence of the claimant's ability to function in
the workplace." Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007). We find that
substantial evidence supports the ALJ's conclusion that Steed can perform light work
and that Steed suffered only mild degenerative changes to her back condition. Even
where Steed's diagnostic tests showed actual disc herniation or bulging, the diagnosis
is tempered in several instances in the medical records by the words "mild" or
"minimal" regarding either the herniation, or its effects.

       For instance, in February 2003, a CT scan of her cervical spine revealed a
"mild" disc bulge at C2-C3, and "minimal" bulging at C3-C4. In both instances, there
was no nerve involvement. In August 2003, a CT scan revealed an L5-S1 herniation
marked by "mild effacement of the thecal sac" but without nerve root displacement,
and "[m]ild non-discogenic degenerative change." In October 2003, after an epidural
injection, Steed obtained an MRI, which showed a "minimal central disc bulge" at L5-
S1, but again, no nerve root displacement was identified. In December 2004,
following a car accident, Steed was examined in the emergency room. Her diagnostic
tests showed a "narrowing" at L5-S1, and "mild scoliotic curvature." In February


      4
       In Polaski, we held that when evaluating a claimant's credibility, in addition
to considering the absence of objective medical evidence to support complaints of
pain, an ALJ should consider a claimant's reported daily activities, the duration,
frequency and intensity of his or her pain, precipitating and aggravating factors,
medication, and functional restrictions. 739 F.2d at 1322.

                                         -4-
2005, Steed asked for admission to a hospital for inpatient pain control and an MRI.
Again, the MRI showed a "minimal" disc bulge, that did not compress any nerves or
cause any spinal stenosis.

       With regard to her 2004 stroke and the residual symptoms, the ALJ correctly
noted that at a September 2004 examination by a neurologist, Steed reported no vision
loss, weakness, or numbness. The neurologist performed stroke labs which, the ALJ
correctly noted, returned as "normal." This neurologist suggested that she return in
six months for further recommendations, but the ALJ again correctly noted that there
is no evidence Steed returned to this particular doctor again. It is true that Steed has
received a lot of medical treatment for her back, including epidural injections, and
that she regularly takes pain medication. But we cannot say that the ALJ's conclusions
are not supported by substantial evidence in the record as a whole.5 The medical
evidence does show mild degenerative changes in Steed's back. And it is also true that
her neurological exams following the 2004 stroke have been within normal ranges.
Furthermore, her neurologist reported that her post-stroke memory, speech, attention,
and concentration were normal, and there were no complaints to this doctor about loss
of vision.

       Steed admits that the medical evidence is "silent" with regard to work-related
restrictions such as the length of time she can sit, stand and walk and the amount of
weight she can carry. Steed argues that it is not uncommon for doctors not to provide
work limitations unless asked to do so. We note, however, that it is Steed's burden to
prove at step four that she cannot perform her past relevant work. Snead v. Barnhart,
360 F.3d 834, 836 (8th Cir. 2004). At the very least, the claimant's failure to provide


      5
        The ALJ did incorrectly state that Steed had not even been prescribed a wrist
splint for her carpal tunnel symptoms. As Steed points out in her brief, she was in fact
prescribed a wrist splint. However, we find that this misstatement is not material
enough to detract from our finding that substantial evidence in the record supports the
ALJ's decision.

                                          -5-
medical evidence with this information should not be held against the ALJ when there
is medical evidence that supports the ALJ's decision. E.g., Goff v. Barnhart, 421 F.3d
785, 791 (8th Cir. 2005) (holding that an ALJ is not required to seek additional
clarifying medical evidence unless a crucial issue is undeveloped). It is hard to
imagine a more developed medical record than the one we find in this case.
Accordingly, the ALJ did not err in its evaluation of the medical evidence or its
conclusion that the claimant can perform her past relevant work.

       Next, we find that the ALJ did not err in discounting Steed's credibility. As
previously noted, the ALJ's conclusion that Steed's medical evidence did not support
the extent of her reported limitations is supported by substantial evidence. There is
also substantial evidence for the ALJ's observation that Steed's reported daily
activities were inconsistent with her self-reported limitations. Steed reported that she
could only stand for fifteen minutes, sit for one to two hours, and lift a half gallon of
milk. However, Steed also reported that she could perform housework, take care of
her child, cook, and drive. Under Polaski, the ALJ is required to adequately explain
his credibility findings. The ALJ is not required to "discuss methodically each Polaski
consideration, so long as he acknowledged and examined those considerations before
discounting [Steed's] subjective complaints." Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000). The ALJ in this case correctly dispatched his Polaski credibility duties.
See Dukes v. Barnhart, 436 F.3d 923, 928 (8th Cir. 2006) (holding that where
adequately supported, credibility findings are for the ALJ to make).

       This case illustrates the importance of our standard of review in social security
disability cases. While there is a significant amount of medical evidence in the record,
it appears that substantial evidence would support both the ALJ's conclusion that
Steed was not credible, and Steed's argument to the contrary. However, the ALJ was
able to observe Steed during her testimony at the hearing, and this, in addition to the
voluminous medical evidence, convinced the ALJ that she was not fully credible and
could perform light work. The ALJ is in the best position to make this determination,

                                          -6-
Ramirez v. Barnhart, 292 F.3d 576, 581 (8th Cir. 2002), and we cannot say the ALJ
erred in doing so.

III.   CONCLUSION

       We affirm the judgment of the district court.
                       ______________________________




                                       -7-